Sherman, J. (dissenting).
The article in defendant’s newspaper appears to have been a narrative concerned with the career of a criminal by name Hoch, a bigamist and murderer, who more than twenty-five years ago was hanged after conviction for murder.
Plaintiff is not charged with complicity in his crimes, nor does the publication ascribe to her any knowledge of Hoch’s crimes or criminal propensities. The article, therefore, must be understood as charging her with innocently permitting Hoch to court her in the rooming house which plaintiff then conducted in this city.
Is it libelous per se to say of a woman that she was courted by a man of evil character, unless there be added to the statement something to indicate that she tolerated his attentions with knowledge of his bad character or criminal activities? I think not. No innuendo is pleaded. The implication of such knowledge may not be read into the article, when the writer has left it out.
The order appealed from should be reversed and the motion granted.
O’Malley, J., concurs.
Order so far as appealed from affirmed, with twenty dollars costs and disbursements. Settle order on notice.